PER CURIAM:
In these consolidated appeals, Appellants appeal the district court’s order declining to accept the magistrate judge’s recommendations that attorney’s fees be awarded to Defendants. In their informal brief, Appellants fail to address the district court’s ruling on attorney’s fees. Therefore, Appellants have forfeited appellate review of that issue. See 4th Cir. R. 34(b) (limiting review to issues raised in the *222informal brief); see also Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999) (finding failure to raise issue in opening brief constituted abandonment of that issue). Accordingly, we affirm.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 To the extent that Appellants also seek review of the district court's orders accepting the recommendations of the magistrate judge and denying relief on their civil complaints as well as denying their subsequent motions for reconsideration, we conclude that any appeal from these orders is untimely. See Fed. R.App. P. 4(a)(1).